DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Gerber, US (6506324, listed in IDS).
Regarding Claims 1 and 13, Gerber discloses, an embossing apparatus which forms an emboss pattern on a sheet-type workpiece, comprising (Figure 1): a mounting unit on which an embossing pen for embossing is mounted (Figure 1, 6-7, mounting unit-74, embosser-83, col 2, line 35-36, col 5, line 61); a transfer mechanism configured to move the workpiece and the mounting unit-74 relative to  (Figure 1,4, col 6, line 26-38)); and a controller configured to control the transfer mechanism, the controller being configured to control the embossing apparatus to (Figure 1, controller-20, col 7, line 3-15): identify a contour of a predetermined shape (col 7 , line 8-17, specifies the outline of the embossed design), set a region offset inward or outward by a predetermined amount from the identified contour of the predetermined shape as an offset region (Figure 10 and 11 showing the shape and contours of the embossed design thereby filling in the selected portion, col 7, line col 7 , line 42-46), generate pressing data for use to press part of the workpiece which corresponds to the set offset region, and press the workpiece with the embossing pen according to the generated pressing data (col 7, line 35-41).
Regarding Claim 2, Gerber discloses that the embossing apparatus according to claim 1, wherein a plurality of types of embossing pens differing in diameter are able to be mounted on the mounting unit (Figure 8-9, different diameter embosser are shown, col 7, 38-24), the controller being configured to further control the embossing apparatus to (Figure 1, controller-20): identify a type of the embossing pen mounted on the mounting unit (the processing mechanism -18 must have an embosser, and the processing mechanism works on the command issued by the controller, col 7 ;line 4-5), - 58 - set an amount of offset used in setting the offset region according to the identified type of the embossing pen , and set a region offset inward or outward by the set amount of offset from the identified contour of the predetermined shape as the offset region (Figure 10 and 11 showing the shape and contours of the embossed design thereby filling in the selected portion, col 7, line col 7 , line 42-46).
Regarding Claim 11, the embossing apparatus as taught by Gerber inherently acquires image data.  Acquiring image data inherently identifies the contour of the shape.  Claimed features corresponding to a template with a predetermined shape cut out pertain to material worked upon which does not limit the apparatus structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geber (US 6506324).
Regarding Claim 3, Gerber discloses embossing pens of different diameter but did not explicitly disclose amount of offset determine by diameter of the embossing pen.  The Gerber processing mechanism -18 has an embosser, and the computer generates and transfers the data to the controller which collectively set the position of the embossed design relative to the peripheral edges of the blank, and therefore obviously change or set the offset according to a desired amount.
Claim(s) 6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geber (US 6506324) in view of Owa et. al. (US 20110273684).
Regarding Claims 6 and 12, Gerber discloses that the controller being configured to control the embossing apparatus but did not explicitly disclose the setting of the offset region based on the contour of the predetermined shape.  The Examiner interprets the offset region as the distance between the pattern and the substrate. The alignment procedure during embossing locates the substrate edge and consequently align the pattern at the substrate edge based on the predetermined contour of the pattern being produced.  The overlapping of the outlines of the offset region is to determine the alignment of the substrate and the pattern formed on the substrate being superimposed. In the related field of endeavor, Owa discloses that the alignment marks are formed on the wafer/substrate so that the substrate and template pattern are arranged and highly precise pattern are formed on the substrate (Figure 3A, [0041], [0052]-[0054]). 
It would be obvious for one ordinary skilled in the art to modify Gerber’s teaching of the controller with that of the controlled alignment of the substrate and template taught by Owa for the purpose of required precision and mimimize distortion in the pattern of the embossed design.
Regarding Claims 8-10, Gerber disclose that the controller being configured to control the embossing apparatus but did not explicitly disclose that the offset region is modified as based on the requirement of the embossing method. Further, the Examiner interprets the misalignment of the substrate edge due to the measurement of the positional difference between the actual substrate edge and the measured edge by the alignment camera. Owa discloses the alignment marks on the substrate which can account for the correction of the alignment between the substrate and pattern edge which result in modifying the offset region for the purpose of making a precise pattern on the substrate ([0052]).
It would be obvious for one ordinary skilled in the art to modify Gerber’s teaching of the controller with that of the controlled alignment of the substrate and template taught by Owa for the purpose of required precision in the pattern  of the desired embossed design.
Further, regarding the limitation generate press data for use to press part of the workpiece which correspond to the modified offset region, resulting from the modification, Gerber discloses that the embossing surface engages the sheet material when pressed into the outer surface, creating a pattern corresponding to the embossed region and the design (col 7, line 35-41).  
Allowable Subject Matter
 Claims 4-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, note that in claim 7, “chang” should be changed to “change”.

For claim 4, 5 and 7 Gerber discloses controller configured to the embossing apparatus unit but did not specifically disclose storage unit to store types of embossing pen and display unit to display the type of the embossing pen mounted on mounting unit. Further, Gerber did not disclose to update the amount of offset stored in the storage unit upon accepting a change in the amount of offset via the operation portion and to perform the notification process of prompting to change the type of embossing pen mounted on the mounting unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742